               Case 1:21-cv-02938-CM Document 4 Filed 04/07/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ADEKUNLE A. ONATOLU,
                               Plaintiff,                      21-CV-2938 (CM)
                      -against-                                ORDER OF DISMISSAL
ALL RELIGIOUS ORGANIZATIONS,                                   UNDER 28 U.S.C. § 1651

                               Defendants.

COLLEEN McMAHON, Chief United States District Judge:

          On July 9, 2015, Plaintiff was barred from filing any new action in forma pauperis (IFP)

without first obtaining from the Court leave to file. See Onatolu v. U.S. Army, ECF 1:15-CV-2829, 4

(S.D.N.Y. July 9, 2015). Plaintiff files this new pro se case and seeks to proceed IFP. He also

submits motions, declarations, a notice of appeal, a motion for leave to proceed IFP on appeal, and

an application to appeal IFP. (ECF No. 2 at 8-24.) But he has not sought leave from the Court. This

action is therefore dismissed without prejudice for Plaintiff’s failure to comply with the July 9, 2015

order. All other matters are terminated.

          The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on the

docket.

          The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not

be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf. Coppedge

v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates good faith

when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:      April 7, 2021
            New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge
